Citation Nr: 1448311	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-30 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

2.  Entitlement to service connection for tinnitus to include as secondary to TBI.

3.  Entitlement to service connection for headaches with light sensitivity to include as secondary to TBI.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to May 1984.

This matter comes before the Board from a March 2010 rating decision which in part denied these claims.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held in January 2012. A transcript of the hearing is associated with the claims file.

This case was remanded in April 2013 and January 2014 for additional development.  It is again before the Board for further appellate review.


FINDINGS OF FACT

1.  The evidence of record does not reflect that the Veteran had cognitive residuals of his in-service TBI.

2.  The evidence of record reflects that the Veteran has tinnitus as a residual of an in-service TBI.

3.  The evidence of record reflects that the Veteran had headaches as a residual of an in-service TBI.



CONCLUSIONS OF LAW

1.  The criteria for service connection for cognitive residuals of TBI are not met.  38 U.S.C.A. § § 1110, 1132, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for tinnitus, as a residual of TBI, have been met.  38 U.S.C.A. § § 1110, 1132, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for headaches, as a residual of TBI, have been met.  38 U.S.C.A. § § 1110, 1132, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in March 2009, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection.  In addition, the letter met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

With regard to the Veteran's claim for entitlement to service connection for tinnitus and headaches with light sensitivity, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision, which constitutes a full grant of the issues of entitlement to service connection for tinnitus and headaches with light sensitivity, further assistance is unnecessary to aid the Veteran in substantiating these claims.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA provided the Veteran the opportunity to have a hearing. The appellant testified before the undersigned Veterans Law Judge in January 2012.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). This case was initially remanded in April 2013, with instructions to obtain the Veteran's records from the Social Security Administration (SSA), and to provide him with a VA examination.  SSA records were obtained and added to the claims file.  The Veteran was provided with a VA examination in July 2013; however, this examination was not adequate, as the examiner did not address the Veteran's contentions appropriately.  Accordingly, the case was again remanded in January 2014.  In March and July 2014, additional opinions were obtained.  The Board finds that these VA opinions were adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Post-service medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background 

The Veteran has contended that he has residuals of an in-service traumatic brain injury, to include tinnitus and headaches with light sensitivity.  At his hearing, he contended that he sustained a head injury in service in June 1979, and that he has had tinnitus since that time.  He also indicated that he had an additional in-service head injury 1983, when he fell and hit his head on a cement floor.  He testified that he has had headaches since this injury.  He indicated at his hearing that the pain begins at the front of his head, and travels around to the back, feeling like a band around his head.  He has stated that exposure to light precipitated the headaches.  He reported that he began getting treatment for headaches within six months to a year after his discharge from service, and that he currently takes medication to treat his headaches. 

Service treatment records reflect that he was evaluated and observed following a head trauma while playing football when he was in active military service in June 1979 when he was hit in the occipital area.  According to people playing ball with him, he could not remember playing ball or being hit.  Upon examination, the Veteran appeared dazed and had amnesia for events of the day.  The assessment was a cerebral concussion and mild dehydration. The Veteran had a mild headache, but his mild confused state appeared cleared. Skull x-ray was normal. Service treatment records reflect no other head traumas; however, he was admitted for 24 hours of observation related to alcohol intoxication with black out as documented in February 1983.  He was subsequently administratively discharged as a result of the psychological evaluation that occurred related to his alcohol ingestion.  His separation Physical reflected a negative history for head injury, frequent headache, hearing loss.  The Veteran was diagnosed with adjustment disorder with conduct disturbance.  In August 1983, the Veteran was assessed with episodic alcohol abuse and borderline personality disorder.  

The Veteran was provided with a VA examination in July 2009.  He reported moderate to severe headaches occurring two to three times per week and lasting up to 10 hours.  He indicated that he began suffering from headaches following his injury.  With regard to cognitive deficits, the Veteran reported problems with memory, concentration, and attention.  The examiner noted that he had mood swings, anxiety, depression, irritability, and restlessness.  The examiner noted that objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions reflected mild functional impairment.  His judgment was mildly impaired, and social interaction was occasionally inappropriate. The Veteran reported hypersensitivity to bright lights only with the headaches.  The examiner diagnosed mild traumatic brain injury and opined that it was less likely than not that any of the Veteran's symptoms were due to TBI.  

The Veteran reported to a VA examiner that he had tinnitus that began with his in-service head injury while playing football.  

The Veteran submitted an opinion from a private physician, K.O., Ph.D., dated in September 2009.  She recounted the Veteran's reports of his in-service head injuries as noted above.  She noted that the Veteran had symptoms from his head injury including tinnitus, mood swings, difficulty controlling his temper, sensitivity to light, chronic headaches, and memory loss.  The Veteran reported difficulties with concentration, memory, and reading.  The examiner found that the Veteran met the diagnostic criteria for service-connected traumatic brain injury.

A December 2009 VA psychiatric examination report reflects the examiner's notation that the Veteran may have had cognitive problems before the military.

At his July 2013 VA examination, the Veteran reported constant tinnitus since he was in the Air Force.  He stated that he first noticed it after continuous noise exposure from lights, which made a constant hissing noise.  He also noted that constant noise from the kitchen may have caused the tinnitus.  The examiner note that no reports or complaints of tinnitus could be located as a result of TBI, in the Veteran's C-file.  Therefore it is less likely than not that Veteran's tinnitus was caused by or aggravated by a TBI. 

A July 2013 VA examination reflected a diagnosis of an in-service TBI.   The Veteran reported that he became more short-tempered after the head injury, and that he had subjective memory impairment including forgetting names and details of conversations.  The examiner noted that he claimed light sensitivity but no headaches.  The examiner also noted that the Veteran reported hearing loss but did not complain of tinnitus.  The examiner indicated that the Veteran experienced a mild TBI in 1979 while in the military, and opined that it was less likely than not that his irritability and subjective cognitive impairment resulted from this injury.  The examiner found that it was more likely than not that these symptoms were related to other factors including sleep apnea and low oxygen saturation even while awake, along with other myriad medical contributing factors including but not limited to non-service-connected hypertension and diabetes mellitus, type 2.  The examiner found that his excessive drinking while in the military was not convincingly a sequelae of TBI without other contributing factors such as depression, physical or objective cognitive deficits that accompany serious TBI.  The examiner noted that the Veteran quit drinking 25 years ago, and concluded that these effects would be well resolved if there were any.  

The Veteran did not report to the examiner that he had headaches as a residual symptom, but only light sensitivity that has been corrected with colored lenses and causes no dysfunction.  The examiner found that the Veteran had several disabling conditions, his morbid obesity and the direct health effects most notably.  

The examiner opined that it was more likely than not that the head injury reported in 1979 resulted in a mild TBI.  However, the examiner found that there were no identifiable residual symptoms that could be reasonably attributed to that injury. The history of maladaptive behaviors, including alcohol abuse and poor hygiene are not likely to be sequelae of TBI in the absence of cognitive decline.  It is speculative to suppose that this Veteran had pre-existing cognitive impairment in the absence of any contemporary records on which to base this, however the testing done in 2009 and his own description of being a slow learner are consistent with borderline cognitive functioning at baseline.  As of this exam date, his Montreal Cognitive Assessment (MoCA) test was normal, reflecting normal cognitive functioning with regard to the narrow scope of this test.  Given the paucity of evidence to suggest true cognitive decline, it is unlikely that the TBI caused or worsened his already limited cognitive abilities more than they would otherwise have been.

At the examination, the Veteran did not report headaches or tinnitus. The examiner noted that light sensitivity without headaches was unlikely to be a residual effect from TBI, and hearing loss had already been assessed. 

Another VA opinion was obtained in March 2014.  The examiner opined that it was less likely as not that the Veteran had headaches with light sensitivity or tinnitus secondary to TBI.  He noted that, at his July 2013 VA examination, the Veteran clearly stated that the Veteran did not have headaches, and that the examiner found that his light sensitivity and tinnitus were less likely as not related to his in-service mild TBI.  Also, she stated that the Veteran clearly stated that the tinnitus was not currently a problem. In addition, the examiner again noted that light sensitivity without headaches was unusual, and light sensitivity with tinnitus would be a most unusual residual of mild TBI from 1979.  The examiner found, in summary, that his mild in-service TBI in 1979, which is 34 years ago, had no significant current residuals. 

A further opinion was obtained in July 2014.  The examiner opined that the Veterans claimed headaches with light sensitivity or tinnitus were less likely than not aggravated by his in-service TBI.  The examiner noted that the Veteran entered military service without history or physical finding related to head trauma, headaches, tinnitus, or light sensitivity as documented on his enlistment physical.  The examiner found that, as the headaches, light sensitivity and tinnitus developed only after the head trauma, they could not be aggravated by the TBI.  However, the examiner also found that, if the TBI was service connected, then the Veteran's claimed headaches, light sensitivity and tinnitus would be secondary to the service connected condition of TBI. 
Analysis 

The Board finds that, based on the evidence of record, including service treatment records and VA examiner opinions, the Veteran had an in-service TBI.  The question then, in this case, is whether he has current residuals of this in-service TBI.  

The evidence of record does not reflect that the Veteran has cognitive residuals caused by his in-service TBI.  The July 2013 VA examiner found that the Veteran's history of maladaptive behaviors were not likely to be sequelae of TBI in the absence of cognitive decline.  It was also noted that it would be speculative to suppose that he had pre-existing cognitive impairment in the absence of any contemporary records on which to base this, however the testing done in 2009 and his own description of being a slow learner are consistent with borderline cognitive functioning at baseline.  The examiner found that there was a lack of evidence suggesting cognitive decline and that, therefore, it was unlikely that the Veteran's TBI caused or worsened his already limited cognitive abilities more than they would otherwise have been.  This examiner reviewed the evidence of record, and provided a comprehensive rationale for the findings.  A medical opinion or examination is adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994). See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ('[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions').  As such, this opinion provides probative value to the issue.  The Board finds that, based on the evidence of record, the Veteran does not have cognitive residuals of his in-service TBI.

In addressing whether the Veteran had cognitive residuals of his in-service TBI, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a finding that the Veteran has current cognitive residuals of his in-service TBI, that doctrine is not for application.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


The Board finds that, based on the evidence of record, and resolving any doubt in his favor, the Veteran has the residuals of tinnitus and headaches from his in-service TBI.  

The evidence contains the Veteran's lay statements regarding the onset of his tinnitus and headaches and ongoing symptoms since service.  While the Veteran's service treatment records do not reflect ongoing tinnitus and headaches following his in-service head injury, he has offered consistent statements regarding ongoing symptoms since his discharge.  The Veteran is competent to report these symptoms.

While the record includes several VA opinions, the Board notes that it is free to favor one medical opinion over another, so long as it provides an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The VA examiner who provided the July 2009 opinion that the Veteran's tinnitus and headaches were not related to service did not provide a rationale for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ('[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions').  In addition, this opinion is too inconclusive to be of probative value in this case.

The July 2013 and March 2014 opinions that the Veteran's tinnitus and headaches were not related to service were based on the finding that the Veteran reported that he did not have headaches or tinnitus at his examination.  However, these opinions did not address the Veteran's contentions and medical records regarding ongoing headaches and tinnitus.  A medical opinion or examination is adequate only where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  As such, these opinions are not probative.

In the July 2014 opinion, the examiner reviewed the Veteran's lay statements and medical history, and based his opinion on both.  While the examiner opined that his headaches with light sensitivity or tinnitus were less likely than not aggravated by his in-service TBI, he found that, if the TBI was service connected, then the Veteran's claimed headaches, light sensitivity and tinnitus would be secondary to the service connected condition of TBI.  Here, it has been determined that the Veteran had an in-service TBI.  As such, his residuals of tinnitus and headaches with light sensitivity should therefore be service-connected.  


ORDER

Service connection for cognitive residuals of TBI is denied.

Service connection for tinnitus, as a residual of TBI, is granted.

Service connection for headaches, as a residual of TBI, is granted.


____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


